This case originated in the justice of the peace court, where it was tried, a final judgment entered, an appeal was duly prosecuted to the El Paso county court at law, and there prosecuted to final judgment, from which an appeal was taken to this court.
The pleadings of both plaintiff and defendants in both trial courts were oral.
Plaintiff, Southwest Refrigerators Company, Inc., sued defendants L. E. Langley and L. H. Phaup on a principal balance of two promissory notes, interest, and attorney fee provided in the notes, and the foreclosure of a chattel mortgage securing the *Page 1218 
notes, and obtained a judgment aggregating $112.29, with interest at 6 per cent. from the date of judgment, and a foreclosure of its mortgage liens.
The case was submitted to the jury on special issues upon which the jury made findings. The court overruled defendant's motion for judgment and entered judgment for plaintiff on its motion notwithstanding the jury's findings.
Only two issues were presented: First, defendants claimed the right to make and apply a payment on a certain one of the two notes rather than on the other; second, defendants claimed that plaintiff had converted to its own use some of the property embraced in the chattel mortgage.
Plaintiff denied both of defendants' claims.
Under the evidence in the record the court entered judgment for plaintiff and against each of defendants for the balance due on the two notes, with foreclosure of the mortgage lien.
We have reviewed the entire record and have concluded that no reversible error is made to appear.
The record shows the defendant L. H. Phaup did not give notice of an appeal, and on plaintiff's motion his attempted appeal is dismissed.
The case is affirmed.